Pfeifer, J.,
dissenting. The jury in this case, in responding to the jury interrogatories, found by a preponderance of the evidence that the defendant, National Engineering & Contracting Company, was negligent and that its negligence was a proximate cause of the plaintiff’s injury. The majority too easily shrugs off those findings.
The majority, while finding that National could not be held liable for violating R.C. 4101.13, does recognize that National still owed Kucharski the duty of ordinary care. The jury may well have found that that duty was breached. The jury was instructed as to ordinary care as well as to R.C. 4101.13. Evidence was introduced that National had left planks stacked near the edge of the concrete deck from which Kucharski fell. Kucharski testified that he had tripped over those planks before falling over the edge. The jury may well have concluded that National was negligent for having left the planks in that location.
The jury interrogatories did not ask the jury to state why they found National negligent. Because there is a theory in . addition to R.C. 4101.13 by which National could be found negligent, and since the jury did find negligence, this case should have been returned for retrial, at the very least.
Douglas, J., concurs in the foregoing dissenting opinion.